Citation Nr: 1448466	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to June 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).

The Veteran was scheduled for an April 2011 travel Board hearing, but failed to report to the hearing.  Accordingly, the hearing request has been withdrawn.  
38 C.F.R. § 20.704(d) (2014).  

In a December 2012 decision, the Board reopened service connection for rheumatoid arthritis and remanded that issue, along with service connection for an acquired psychiatric disorder, for additional development, to include requests for updated treatment records and VA examinations.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the December 2012 remand instructions, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has current DSM-IV diagnoses of PTSD and depressive disorder, not otherwise specified.

2.  An acquired psychiatric disorder was not "noted" at service entrance. 

3.  The Veteran's diagnosed PTSD and depression are related to pre-service stressors. 

4.  The evidence shows, clearly and unmistakably, that PTSD and depression preexisted service.

5.  The evidence does not show, clearly and unmistakably, that PTSD and depression were not aggravated by service.

6.  The Veteran has currently diagnosed rheumatoid arthritis.

7.  Rheumatoid arthritis did not manifest to a compensable degree within one year of service separation, and symptoms of rheumatoid arthritis were not chronic in service and continuous after service separation.  

8.  Rheumatoid arthritis was not incurred in service, and is not secondary to a service-connected psychiatric disability.
 

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD and depressive disorder, not otherwise specified, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002 & Supp. 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for rheumatoid arthritis are not met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Because this decision constitutes a full grant of the benefits sought on appeal with regard to the claim for service connection for an acquired psychiatric disorder, no further discussion regarding VCAA notice or assistance duties is required with respect to that issue.

An August 2007 letter provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for rheumatoid arthritis on the merits, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letter also included provisions for disability ratings and for the effective date of the claim.

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, VA examinations, and the Veteran's statements.  

The Board remanded the case for a VA examination and opinion to address the claimed rheumatoid arthritis in December 2012, to include as secondary to a psychiatric disorder.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical opinion provided June 2013 is adequate because the opinion answered the questions asked in the December 2012 remand order, used terminology which was responsive to the correct standard of review as requested by the Board, and the examiner provided supporting reasons for the medical opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 271.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  The Veteran's diagnosed acquired psychiatric disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and she has not been diagnosed with current psychosis; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker, 708 F.3d at 1331.   

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  at (b)(1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The provisions of 38 C.F.R. § 3.310 require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id; Patton v. West, 12 Vet. App. 272, 278 (1999). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis for a Psychiatric Disorder

The Veteran contends that she has PTSD due to military sexual trauma.  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors; therefore, the claimed stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. 389.

A June 2013 VA examination identifies current DSM-IV diagnoses of depressive disorder, not otherwise specified, and PTSD.  Alcohol abuse was stated to be in remission.  VA treatment records dated from 2010 to 2013 also identify current diagnoses of depressive disorder and PTSD.  

The Board finds that an acquired psychiatric disorder was not "noted" at service entrance.  The Veteran served on active duty from July 1973 to June 1977.  Service treatment records do not include an enlistment examination report and do not otherwise identify any psychiatric complaints in service or at service separation.  Thus, with respect to the claimed acquired psychiatric disorders, the Board finds that the Veteran is presumed to be sound at service entrance.    

The Board finds that Veteran's diagnosed depression and PTSD are related to a pre-service stressor, and not to an alleged in-service stressor.  The Veteran did not submit a PTSD stressor statement or questionnaire in support of her claim; and did not identify any dates, names, or locations in conjunction with her alleged in-service sexual trauma.  Therefore, an in-service stressor could not be verified.  VA treatment records note "military sexual trauma," but do not identify any specific incidents of such.  In her substantive appeal, the Veteran reported that she was sexually assaulted while in Germany, but, again, did not provide enough details with regard to the alleged assault for verification of the incident.  In May 2010 and June 2010 VA mental health treatment notes, the Veteran reported sexual abuse by her brother early in life. 

During a June 2013 VA examination, the Veteran identified both in-service, pre-service, and post-service PTSD stressors, to include significant pre-service childhood sexual abuse perpetrated by an older brother and physical abuse by her father and other brother.  The Veteran reported that in-service, she craved attention due to the lack of positive attention she experienced with her family and reported having frequent sexual encounters under the influence of alcohol.  She reported that she was a willing participant in most of these encounters, but reported that "a couple of times they got me drunk and assaulted me."  She also reported one assault by a German national.  The Veteran also identified post-service physical and sexual abuse by her two ex-husbands.  

The June 2013 VA examiner opined that it was less likely than not that the Veteran's claimed military sexual trauma stressors were the proximate cause of her PTSD and depression, which were more likely initially caused by her pre-military experiences, described as years of sexual and physical abuse by her father and brothers.  For these reasons, the Board finds that the weight of the evidence shows that PTSD is related to a pre-service stressor.  

Because the Board finds that a psychiatric disability was not "noted" at service entrance, VA must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  See Wagner, 370 F.3d at 1097.  The Board finds that the evidence shows, clearly and unmistakably, that PTSD and depression preexisted service.  In that regard, the June 2013 VA examiner opined that pre-service physical and sexual abuse likely were the initial cause of the Veteran's PTSD and depression, reasoning that her nightmares, intrusive memories, and flashbacks were related to these experiences.  The VA examiner noted that during examination, the Veteran talked about her father beating her up, and her brother raping her while she was held down on the floor by her other brother.  

The Board finds that the evidence does not show, clearly and unmistakably, that PTSD and depression were not aggravated by service.  Instead, the June 2013 VA examiner identified all of the Veteran's stressors (pre-service, in-service, and post-service) as contributing to her PTSD diagnosis, and identified at least some degree of aggravation in service.  The VA examiner stated that while most of the Veteran's experiences in service did not reach the level of a PTSD traumatic stressor, she did report one rape/assault by a German national whom she did not know, and all of her experiences during service likely contributed to the development and progress of her mental health conditions to some degree.  Thus, while the Board finds that PTSD and depression preexisted service, the VA examiner opined that the Veteran's experiences with men in the military, as well as her abuse at the hands of her husbands post-service, likely contributed to the further development, or at least maintenance of PTSD and depressive symptoms.  The VA examiner opined, however, that it was impossible to separate out how much her military experiences may have contributed to her current condition.  

The Board finds that the June 2013 opinion, which was based on a review of the claims file, to include service treatment records and post-service treatment records and lay evidence provided by the Veteran, which the Board finds to be credible, was based on accurate a fully accurate factual background and is probative.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Additionally, the Board finds that the VA opinion is supported by adequate rationale.  Thus, the Board finds the June 2013 VA opinion provides clear and unmistakable evidence showing that currently diagnosed PTSD and depression pre-existed service, and the Board finds that it is not clear and unmistakable that PTSD and depression were not aggravated in service. 

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court held that the burden is not on the claimant to show that the claimed disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn, 25 Vet. App. at 231-235.  The Court also emphasized that concerns for articulated, sound reasoning for a medical conclusion are "at their zenith" when VA attempts to carry its burden of rebutting either prong of the presumption of soundness by clear and unmistakable evidence.  Id.  The Board finds, therefore, that the presumption of soundness at service entrance has been rebutted by clear and unmistakable evidence, and the weight of the evidence shows that preexisting PTSD and depression were aggravated in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD and depression is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection Analysis for Rheumatoid Arthritis

After a review of all the evidence, lay and medical, the Board finds that rheumatoid arthritis was not incurred in service.  The Veteran has currently diagnosed rheumatoid arthritis, as shown by VA treatment records and a June 2013 VA examination.  

Service treatment records reflect treatment and complaints for a service-connected back disability (residuals of a laminectomy), associated right leg pain or right sciatic radiation, and some isolated complaints related to right knee chondromalacia.  A March 1977 separation examination, report of medical history, identifies a history of back pain and knee pain.  Physical Evaluation Board proceedings show that the Veteran was separated due to her service-connected back disability.  

The Board finds that rheumatoid arthritis did not manifest to a compensable degree within one year of service separation.  Instead, evidence of record shows that rheumatoid arthritis was not diagnosed until approximately 1999, 22 years after service separation.  The Board finds that the earliest diagnosis of "possible rheumatoid arthritis" shown in VA treatment records was in September 1999.  An August 2006 VA rheumatology note indicates a diagnosis of rheumatoid arthritis for over 5 years. 

The Board finds that symptoms of rheumatoid arthritis were not chronic in service or continuous after service separation.  The Veteran has not provided lay evidence identifying chronic symptoms of rheumatoid arthritis in service, or continuous symptoms post-service in this case.  Service treatment records identified symptoms of back pain with radiation of pain into the right leg, however, these were related to an in-service back injury during an automobile accident and subsequent laminectomy.  In-service right knee complaints were assessed as related to right knee chondromalacia, without continuity of symptoms shown post-service.  Moreover, a June 2013 VA examiner found that complaints of joint pain in service were not expressions of rheumatoid arthritis.  Complaints of joint pain shown by VA treatment records and VA examinations shortly after service separation were made, primarily in reference to the Veteran's service-connected back disability.  

The weight of the evidence shows that rheumatoid arthritis was not incurred in service, and is not secondary to a service-connected psychiatric disability.  A June 2013 VA examiner opined that it was less likely as not that rheumatoid arthritis was present in service, and the VA examiner opined that it was less likely than not that rheumatoid arthritis was due to, caused by, or aggravated by a psychiatric disability.  The VA examiner reasoned that after a careful review of service treatment records, and the timeline for the Veteran's rheumatoid arthritis, being diagnosed and advancing, it was less likely than not that the Veteran's symptoms in service provided a nexus for the expression of rheumatoid arthritis.  The VA examiner stated that clinical manifestations of rheumatoid arthritis were not significant until many years after episodes of pain and stiffness noted in service.  Moreover, the VA examiner stated that the clinical progress of rheumatoid arthritis, according to most literature, did not provide for such a nexus.  In addition, the VA examiner reasoned that psychiatric illnesses were not seen in the medical literature as causing rheumatoid arthritis.  

The Board finds that as a lay person the Veteran is not competent to provide an opinion regarding the nexus of the claimed disability to service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnoses of rheumatoid arthritis, and the Board finds that his lay assertions attempting to relate arthritis to service are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board finds that the VA opinion was based on a review of the evidence of record, to include service treatment records, the Veteran's in-service complaints, and medical records showing treatment for rheumatoid arthritis, and provides probative evidence with regard to the etiology of currently diagnosed rheumatoid arthritis.  The evidence of record does not otherwise establish a nexus between rheumatoid arthritis and service, or to a service-connected psychiatric disorder.  Accordingly, the Board finds that the weight of the evidence is against service connection for rheumatoid arthritis on both a direct and secondary basis.  Because the preponderance of the evidence is against the claim for service connection for rheumatoid arthritis, the claim must be denied, and the benefit of the doubt doctrine is not for application.   See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for PTSD and depression is granted.

Service connection for rheumatoid arthritis is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


